Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 05/12/2021 has been entered. Claims 1-15 remain pending in the application. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the prior art doesn’t teach the limitation that requires “the ratios of which with respect to one another deviate from the ratios of the predefinable individual pressure medium flow rates.” The examiner respectfully disagrees, the limitation in question in pertinent first part states “the electronic control device configured to actuate the variable metering restrictors with control signals, such that throughflow cross sections of the variable metering restrictors have the same ratios with respect to one another.” This limitation is taught by the prior art because Hesse discloses that actuation of meter in orifices (18, 20) takes place by  means of control means  (10) as a function of the control  signal set at the joystick (8) (See Col. 4, lns.16-24). That is to say, when the control signal set by joystick (8) and supplied by controller (10) results in the orifices to have the same ratio (for instance (1:1)), the orifices will have that ratio thereby having a predfinable individual pressure medium flowrate as defined by the joystick.  The limitation in question in pertinent second part ( which applicant cited in his arguments) then states for  a preferential hydraulic consumer of the two hydraulic consumers, during simultaneous actuation of the restrictors, the ratios of which with respect to one another deviate from the ratios of the predefinable individual pressure medium flow rate. Hese teaches this limitation because in Col. 5, lns. 1-10 he states that the one consumer (4, 6) is determined that has to be supplied with the highest pressure medium volume flow rate (preferential hydraulic consumer). Hese continues to state, the meter in orifice (18, 20) of this consumer (4, 6) to be supplied with the highest pressure medium (orifice of the preferential consumer) is opened completely and the opening cross-section of the other meter in orifice is caused to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hesse et al (US 7,275,370 B2 hereinafter Hesse
Regarding Claim 1 Hesse teaches (Fig 1-2) a hydraulic hydraulic control arrangement for simultaneously supplying , at least two hydraulic consumers (4, 6) with predefinable individual pressure medium flow rates, the hydraulic control arrangement comprising: a hydraulic pump (2) having an adjustable in terms of its swept volume and configured to convey a sum of the predefinable individual pressure medium flow rates (fig 1); at least two valve arrangements (18, 20) each respective valve arrangement (18, 20) comprising a respective variable metering restrictor (Fig 1) and a respective pressure balance (22, 24) arranged downstream of the respective variable metering restrictor (Fig 1), wherein each respective pressure balance is configured to be acted on (i) in an opening direction by the a pressure downstream of the respective variable metering restrictor, (Fig 1) and (ii) in a closing direction by a highest load pressure or by a pressure derived therefrom, and wherein each respective valve arrangement (18, 20) is arranged between a pump line (12) leading away from the hydraulic pump (2), and a respective hydraulic consumer (4, 6) of the at least two hydraulic consumers (4, 6); an electronic control device (10) configured to actuate the variable metering restrictors (Fig 1) with control signals, such that throughflow cross sections of the variable metering restrictors have the same ratios with respect to one another as the predefinable individual pressure medium flow rates (Controller can adjust the 
Regarding Claim 2 Hesse teaches (Fig 1-2) wherein, in the event of supply deficit, the throughflow cross section of the variable metering restrictor (Fig 1) assigned to a preferential hydraulic consumer (4, 6) is, in the case of the same predefinable individual predefined pressure medium flow rate for the preferential said consumer (4, 6), increased in size in relation to a the case of the sufficient conveying flow rate (Col.5, lns. 2-14).
Regarding Claim 3 Hesse teaches (Fig 1-2) wherein, in the case of a supply deficit, the throughflow cross section of a variable metering restrictor (Fig 1) assigned to a lower-priority hydraulic consumer (Fig 1) of the at least two hydraulic consumers (4, 6) is, in the case of the same predefinable individual predefined pressure medium flow rate for said the lower-priority hydraulic consumer (4, 6), reduced in size in relation to a the case of the sufficient conveying flow rate (Fig 1, Col. 5, lns. 2-14).
Regarding Claim 4 Hesse teaches (Fig 1-2) wherein, in the event case of the supply deficit, the variable metering restrictor (Fig 1)assigned to a preferential hydraulic consumer (4, 6) and the variable metering restrictor (Fig 1) assigned to a lower-priority hydraulic consumer (4, 6) of the at least two hydraulic consumers (4, 6) are can be actuated such that, in relation to the case of a sufficient conveying flow rate, the ratio between the control signal for the variable metering restrictor (Fig 1) assigned to the preferential hydraulic consumer (4, 6) and the control signal for the variable metering restrictor (Fig 1) assigned to the lower-priority hydraulic consumer (4, 6) is increased, and the pressure medium flow rate flowing to the preferential hydraulic consumer is reduced (Col.5 lns. 2-14 and Col. 4, lns.19-21).
Regarding Claim 5 Hesse teaches (Fig 1-2) wherein the variable metering restrictors (Fig 1) are actuatable such that a minimum flow rate of pressure medium still flows to the lower-priority hydraulic consumer since it is still open by the controller (Col.5, lns. 2-14).
Regarding Claim 6 Hesse teaches (Fig 1-2) wherein a group includes with at least two equally preferential hydraulic consumers (4, 6) is present of the at least two hydraulic consumers (4, 6), and wherein, in the event case of a supply deficit, the control signals to the variable metering restrictors (Fig 1) assigned to the at least two equally preferential hydraulic consumers (4,6) are changed proportionally in relation to the control signals in a the case a sufficient conveying flow rate (see Fig 1, since the joystick 8 can adjust orifices accordingly to a desired proportion (see col.5, lns.1-6 and Col.2, lns. 58-63).
Regarding Claim7 Hesse teaches (Fig 1-2) wherein a group includes with at least two equally lower-priority hydraulic consumers (4, 6) of the at least two hydraulic consumers (4, 6), and wherein, in the event case of a supply deficit, the control signals to the variable metering restrictors assigned to the lower-priority hydraulic consumers (4, 6) are changed proportionally in relation to the control signals in a a sufficient conveying flow rate (since the joystick 8 can adjust orifices accordingly to a desired proportion (see col.5, lns.1-6 and Col.2, lns. 58-63)
Regarding Claim 8 Hesse teaches (Fig 1-2) wherein, in the event case of a supply deficit, a minimum flow rate still flows, in sum total, to the group of at least two equally lower-priority hydraulic consumers (4, 6) (see Fig 1, since the joystick 8 can adjust orifices accordingly to a desired proportion (see col.5, lns.1-6 and Col.2, lns. 58-63).
Regarding Claim 9 Hesse teaches (Fig 1-2) wherein the electronic control device (10)has an input for a signal which indicates the a rotational speed of the hydraulic pump (2) (Fig 1, Col.3, lns.24-27).
Regarding Claim 10 Hesse teaches (Fig 1-2) wherein the hydraulic pump (2) is configured for control (20) can be controlled with closed-loop volume flow control by the electronic control device (10) with a control signal corresponding to the sum of the predefinable individual pressure medium flow rates (Col.4, lns.42-45) taking into consideration a the rotational speed of the hydraulic pump (2) , such that the 
Regarding Claim 11 Hesse teaches (Fig 1-2) wherein: the variable metering restrictors are each formed at a control slide valve, and wherein the control slide valve is electro-hydraulically actuatable (Fig 1).
Regarding Claim 12 Hesse teaches (Fig 1-2) at least one operator control element (8) configured to generate signals corresponding to the predefinable individual pressure medium flow rates  for the electronic control device (10)(Fig 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/Primary Examiner, Art Unit 3745